Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered December 4, 2000, convicting defendant, after a jury trial, of burglary in the second degree and assault in the third degree, and sentenc*199ing her, as a second felony offender, to concurrent terms of five years and one year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. The evidence warranted the inference that when defendant entered the victim’s apartment, she did so with intent to commit a crime (see People v Barnes, 50 NY2d 375 [1980]). Minutes after an altercation between the victim and defendant’s mother, an angry mob, of which defendant was an active participant, forcibly entered the apartment, confronted the victim about the prior incident, and immediately began to assault her and ransack her apartment. Concur — Saxe, J.P., Sullivan, Ellerin, Lerner and Gonzalez, JJ.